Judgment of the County Court of Nassau county, convicting appellant of the crime of assault in the second degree, reversed on the law and the facts and a new trial ordered, on the ground that the guilt of the appellant was not proved beyond a reasonable doubt. Lazansky, P. J., Carswell, Davis and Johnston, JJ., concur; Hagarty, J., votes for a reversal of the judgment and a dismissal of the indictment upon the ground that there is no evidence connecting the appellant with the commission of the crime charged.